Citation Nr: 0208006	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  00-00 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left knee 
disability. 

2.  Entitlement to service connection for right knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active duty service from August 1985 to 
August 1989, and from August 1990 to January 1999. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was previously before the Board and 
was remanded for further development in March 2001. 


FINDINGS OF FACT

1.  Chondromalacia of the left knee was manifested during the 
veteran's active duty service. 

2.  Chondromalacia of the right knee was manifested during 
the veteran's active duty service. 


CONCLUSIONS OF LAW

1.  Chondromalacia of the left knee was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  Chondromalacia of the right knee was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records as well as post-service VA treatment records.  The 
veteran has also been afforded VA examinations in connection 
with his claims.  Further, a VA medical opinion has been 
obtained.  The requirements of 38 C.F.R. § 3.159(c)(4) have 
therefore been met.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  
The record further shows that by letter dated in October 2001 
the veteran and his representative were furnished notice of 
the types of evidence necessary in a case such as the type of 
assistance VA would make available in obtaining such 
evidence.  Significantly, no additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal. Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet.App. 553 
(1996); Bernard v. Brown, 4 Vet.App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  An appellant's belief that he or 
she is entitled to some sort of benefit simply because he or 
she had a disease or injury while on active service is 
mistaken, as Congress has specifically limited entitlement to 
service connection to cases where such incidents have 
resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 
223 (1992).  Although the appellant may testify as to 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Turning to the record, the veteran's service medical records 
document complaints of bilateral knee pain on several 
occasions.  The evidence refers to a number of parachute 
jumps during service.  At least one clinical entry, in 
September 1994, includes an impression of probable 
degenerative joint disease of the knees.  A December 1998 
examination documents complaints of painful knees.  Service 
medical records also show complaints of fatigue and chronic 
leg muscle pain, and the Board notes that service connection 
has already been established for disability described for 
rating purposes as protein S deficiency/deep vein thrombosis, 
left lower extremity. 

The problem with the present case has been some difficulty by 
the medical community in arriving at a medical diagnosis.  It 
appears that the possibility of degenerative arthritis has 
been raised by several examiners.  In fact, the VA examiner 
who conducted the most recent VA exam in November 2001 
referred to some x-ray findings which he indicated might be 
evidence of early degenerative changes.  However, the record 
simply does not show a firm medical diagnosis of degenerative 
arthritis of the knees.  X-ray findings have all been 
interpreted as essentially normal. 

However, the November 2001 examiner did indicate in the 
discussion portion of his report that the veteran suffers 
from chondromalacia of both knees, a little bit more on the 
right than on the left.  Although the examiner did not 
include a formal diagnosis section in his report, the Board 
believes that his comment that physical examination does show 
some mild chondromalacia is sufficient to show a medical 
diagnosis of current disability.  

The evidence of record, in the Board's view, clearly shows a 
continuity of pertinent symptomatology from service until the 
diagnosis of chondromalacia.  The Board stresses that it is 
not necessary that the veteran's knee problem be diagnosed 
during service, but only that there be a showing that 
pertinent symptoms began during service and continued until a 
medical diagnosis was made.  

The November 2001 VA examiner further offered an opinion that 
he was "not able to determine" whether current symptoms are 
related to service.  This comment certainly cannot be viewed 
as a clear opinion one way or the other.  The examiner simply 
indicated that he was unable to draw any conclusion.  Given 
the evidence of knee complaints during service, the showing 
of a continuity of post-service knee complaints, and the 
eventual medical diagnosis of chondromalacia, the Board finds 
that the positive evidence is in a state of equipoise with 
the negative evidence on the question of whether the 
chondromalacia is related to the veteran's service.  In such 
a situation, the law requires that the determination be made 
in the veteran's favor.  38 U.S.C.A. § 5107(b).   


ORDER

Entitlement to service connection for chondromalacia of the 
left knee is warranted.  Entitlement to service connection 
for chondromalacia of the right knee is warranted.  The 
appeal is granted to this extent. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

